One Hundred Tenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 3606IN THE SENATE OF THE UNITED
		  STATESAN ACTTo extend the special immigrant nonminister
		  religious worker program and for other purposes.1.Short titleThis Act may be cited as Special Immigrant Nonminister Religious Worker Program
			 Act.2.Special immigrant nonminister religious
			 worker program(a)ExtensionSubclause (II) and subclause (III) of
			 section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(C)(ii)) are amended by striking October 1, 2008,
			 both places such term appears and inserting March 6,
			 2009,.(b)RegulationsNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall—(1)issue final regulations to eliminate or
			 reduce fraud related to the granting of special immigrant status for special
			 immigrants described in subclause (II) or (III) of section 101(a)(27)(C)(ii) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)); and(2)submit a certification to Congress and
			 publish notice in the Federal Register that such regulations have been issued
			 and are in effect.(c)ReportNot later than March 6, 2009, the Inspector
			 General of the Department of Homeland Security shall submit to Congress a
			 report on the effectiveness of the regulations required by subsection
			 (b)(1).(d)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that the Secretary of Homeland
			 Security submits the certification described in subsection (b)(2) stating that
			 the final regulations required by subsection (b)(1) have been issued and are in
			 effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate